Raymond De Leon, et /s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 21, 2015

                                    No. 04-14-00751-CV

                           Josefina Alexander GONZALEZ, et al.,
                                         Appellants

                                              v.

                                 Raymond DE LEON, et al.,
                                        Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014-CVQ-001098-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

                                       ORDER
        Appellants have filed a motion asking this court to allow current appellate counsel to
withdraw and to allow new appellate counsel to substitute in as counsel for appellants. We
GRANT appellants’ motion. We ORDER that prior appellate counsel – Robinson C. Ramsey,
Joyce W. Moore, and Paula C. Boston – be removed as counsel of record and new appellate
counsel – Barry Snell – be substituted in as counsel for appellants. We remind appellants’ new
counsel that appellants’ motion for rehearing was originally due September 8, 2015, and this
court has already granted a thirty-day extension of time to file the motion. Appellants’ motion
for rehearing is due October 10, 2015.

      We order the clerk of this court to serve a copy of this order on ALL counsel, including
counsel that is withdrawing.

                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court